Golden Eagle Capital Corp. v Paramount Mgt. Corp. (2016 NY Slip Op 06472)





Golden Eagle Capital Corp. v Paramount Mgt. Corp.


2016 NY Slip Op 06472


Decided on October 5, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-11290
 (Index No. 17821/09)

[*1]Golden Eagle Capital Corp., appellant, 
vParamount Management Corp., et al., defendants, JPMorgan Chase Bank, N.A., respondent.


Einig & Bush, LLP, New York, NY (Michael R. Bush and Dan M. Rice of counsel), for appellant.
Stagg Terenzi Confusione & Wabnik, LLP, Garden City, NY (Ronald P. Labeck of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (McDonald, J.), entered July 7, 2015, as granted that branch of the motion of the defendant JPMorgan Chase Bank, N.A., which was pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against it as abandoned.
ORDERED that the order is reversed insofar as appealed from, on the facts and in the exercise of discretion, with costs, and that branch of the motion of the defendant JPMorgan Chase Bank, N.A., which was pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against it as abandoned is denied.
The Supreme Court improvidently exercised its discretion in granting that branch of the motion of the defendant JPMorgan Chase Bank, N.A., which was pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against it as abandoned. Although the plaintiff failed to seek leave to enter a default judgment within one year after that defendant's default in answering, it demonstrated a reasonable excuse and the existence of potentially meritorious causes of action (see CPLR 3215[c]; Maspeth Fed. Sav. & Loan Assn. V Brooklyn Heritage, LLC, 138 AD3d 793; Countrywide Home Loans, Inc. v Brown, 19 AD3d 638; Greenpoint Bank v Ginyard, 253 AD2d 451; Umlic-One, Inc. v Cahill Trust, 236 AD2d 390; cf. Baldwin v St. Clare's Hosp., 63 AD2d 761, 761).
DILLON, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court